DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being participated by Jayaraman et al. (US 2013/0049699).
	Regarding claim 1, Jayaraman teaches a method for operating a power factor correction (PFC) circuit of an uninterruptible power supply (UPS) apparatus (see figures 1 and 5A-5E; and par. [0047]), wherein the PFC circuit includes two T-type converters, and each of the T-type converters includes four switching tubes (fig. 5A: Q3, Q5, Q7, Q9 and Q4, Q6, Q8, Q10), wherein the method comprises: converting AC input voltage 
	Regarding claim 8, Jayaraman teaches a method for operating an uninterruptible power supply (UPS) apparatus (see figures 1 and 5A-5E; and par. [0047]), wherein the UPS apparatus includes a PFC circuit (fig. 1: rectifier), a DC-DC converting circuit (fig. 1: boost converter), and an inverter circuit (fig. 1: DC-AC inverter) coupled to the PFC circuit (rectifier) and the DC-DC converting circuit (boost converter), (see figure 1), wherein the PFC circuit includes two T-type converters, and each of the T-type converters includes four switching tubes (fig. 5A: Q3, Q5, Q7, Q9 and Q4, Q6, Q8, Q10), wherein the method comprises: converting, by the PFC circuit (rectifier), AC input voltage (fig. 5A: phase 112) into a positive bus voltage (fig. 5A: 220) across a first capacitor (fig. 5A: C1) and a negative bus voltage (fig. 5A: 240) across a second capacitor (fig. 5A: C2) that is connected in series with the first capacitor (C1) and converting, by the inverter circuit (DC-AC inverter), the positive bus voltage (220) and the negative bus voltage (240) into AC output voltage (see par. [0008] and [0034], the inverter circuit may be configured to generate an AC output voltage from the positive .
Allowable Subject Matter
5.	Claims 2-7 and 9-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 2 and 9 are allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein a first T-type converter of the T-type converters includes a first switching tube and a second switching tube which are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836